DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 This office action is in response to the amendment filed on March 12, 2021.  Claims 1-573 and 576 have been cancelled.  New claims 588-593 have been added.  Claims 574, 575, and 577-593 are currently pending and are under examination.
Applicant's submission filed on March 12, 2021 has been entered.
Withdrawal of Rejections
The rejection of claims 574, 575, and 577-587 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 7,393,924 B2 (4/15/2019 IDS, Document #1) is withdrawn based on the approval of a terminal disclaimer.
The rejection of claim 574, 575, 585, and 586 under 35 U.S.C. 103 as being unpatentable over Smith et al. (The EMBO Journal 17(17): 4943-4953 (1998)) in view of the Uniprot gene sequence of human clathrin heavy chain (Q00610; CLH1_Human) is withdrawn based on the amendment to the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2021 is being considered by the examiner.  The signed IDS form is attached with the instant office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Jay Kugler DeYoung on March 26, 2021.
	Please amend the claims as below:
574.  (Currently Amended)  A nanoparticle comprising a clathrin triskelion linked to (a) a cargo selected from the group consisting of a therapeutic or diagnostic agent [[,]] or a targeting moiety, and (b) a masking moiety, wherein the clathrin triskelion comprises three human clathrin heavy chains of SEQ ID NO:1, and wherein the masking moiety is polyethylene glycol, surfactant, or cosurfactant.
 
577. (Currently Amended) A nanoparticle comprising a clathrin triskelion covalently linked to a cargo selected from the group consisting of a therapeutic or diagnostic agent, a targeting moiety, and a masking moiety, wherein the clathrin triskelion comprises three human clathrin heavy chains of SEQ ID NO:1, and wherein the targeting moiety is an antibody, peptide, fluorophore, permeation enhancer, amino sugar, lipoprotein, toxin, transferrin, or glycoprotein.
Allowable Subject Matter
Claims 574, 575, and 577-593 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the structure as currently claimed.  The nanoparticle with the components as claimed are not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        March 26, 2021